MERRIMAN S. SMITH, Judge.
On Saturday, June 30, 1945, George Hott, an employee of the state conservation commission, was driving a Chevrolet truck from cabin No. 11 in Lost River State Park, and on rounding a curve he passed the claimant, Anderson, driving his Dodge car towards cabin No. 12. By virtue of the fact that the truck was over the middle line of the road, and in swerving the truck to the right to avoid the accident, the rear of the truck struck the left *132front and side of the Dodge car belonging to claimant, Anderson, the cost of repairs amounting to $91.27.
The record is conclusive as to the negligence of the state’s truck driver, and no negligence is attributed to claimant Anderson. The director of the state conservation commission and the attorney general’s office both approve the claim as just and correct.
Therefore, an award of ninety-one dollars and twenty-seven cents ($91.27) is hereby recommended for payment to the claimant Melvin O. Anderson.